Citation Nr: 0518442	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-33 423	)	DATE
	)
	)

On appeal from the
Education Center at the Department of Veterans Affairs 
Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for the 
use of educational assistance benefits as available under 
Chapter 30, Title 38, United States Code, beyond March 15, 
2002.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1983 to March 
1992.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2003 
administrative decision of the Education Center at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

After requested on his May 2003 notice of disagreement, the 
veteran received a local hearing before a Decision Review 
Officer at the RO in Seattle, Washington, as to the matter 
now pending on appeal.  On his November 2003 VA Form 9 
substantive appeal form, however, the veteran requested that 
he be scheduled for a BVA Travel Board hearing (presumably 
again to be held at the RO in Seattle, Washington).  A review 
of the record reveals that no further action has been taken 
with respect to this request.   

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for completion of the following:

1.  The RO should schedule the veteran 
for a hearing before the Board, to be 
held at the RO in accordance with 
applicable procedures.  The veteran and 
his representative should be provided 
with appropriate notice as to the time 
and place to report for this hearing.  



2.  After the RO completes the 
development requested above to the extent 
possible, it should again review the 
claim on the basis of all additional 
evidence associated with the claims file.  
If the RO cannot grant the benefits 
sought on appeal in their entirety, it 
should furnish the veteran and his 
representative with a supplemental 
statement of the case, and then afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


